Exhibit 10.22

Orthofix International N.V.

Director Compensation Policy

Directors are traditionally elected each year at the Annual General Meeting of
Shareholders, usually held in May or June. Other director appointments occur
from time to time as determined by the Board, for instance, in the event of
vacancies on the Board resulting from a director’s death or resignation.

The Board has adopted a director compensation philosophy providing for a 50th
percentile goal for total director compensation. This philosophy is consistent
with the total compensation philosophy applied to the compensation levels of the
executive officers. Non-employee directors receive a mix of cash and
equity-based compensation as consideration for serving on the Board. Current
Board compensation levels were determined by the Board based upon consideration
of Towers Watson’s 2008 compensation analysis, which included a competitive
market analysis to determine competitive compensation levels for our directors,
as subsequently adjusted for cost-of-living increases. Towers Watson’s analysis
concluded that the Board’s cash fees were in line with its philosophy, but that
our equity-based compensation for directors was below our peer group as compared
to our preferred percentile goals. Towers Watson has been asked to update the
competitive compensation analysis of our director compensation in 2011.

Upon election or appointment to the Board, each Board member is currently
entitled to an annual fee of $60,000 for his services, pro-rated for any partial
year of service. Chairmen of Committees are entitled to additional compensation
ranging from $5,000 to $10,000 for serving in those capacities, and the Chairman
of the Board receives an annual fee of $220,000 in his role as an chairman. We
do not pay any other meeting fees. Each director may elect at the time of
election to the Board or at a subsequent increase in fees to have their director
fee paid either in U.S. Dollars or in the director’s local currency. If a
director does not elect to have his director fee paid in his local currency, the
Company will pay the director fee in U.S. Dollars.

Directors also receive grants of stock options under the 2004 LTIP. These grants
typically include, subject to share availability under the 2004 LTIP, (i) a
grant of 30,000 options, granted on the date of such director’s first election
to the Board, with such options generally vesting in one-fifth increments over a
5-year period (so long as a director remains on the Board and subject to earlier
vesting in the event of a change in control), and (ii) a grant of 5,000 options,
granted on the date of any re-election or re-appointment to the Board, with such
options generally vesting in one-third increments on the anniversary of each
grant (so long as a director remains on the Board and subject to earlier vesting
in the event of a change in control). Directors are also eligible to participate
in our SPP. In 2009, non-employee directors each received a grant of 3,000
options instead of the 5,000 option grant typically provided, and a one-time
supplemental fee of $15,000 to reflect the lower stock option grant amount. In
2010, non-employee directors did not receive any grant of options, and an
additional $20,000 supplemental fee was provided.

 